Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James R Punch, A.J.), entered October 1, 2014 in a CPLR article 78 proceeding and declaratory judgment action. The judgment, insofar as appealed from, granted the petition-complaint in part, annulled the determination of respondents-defendants and directed respondents-defendants to allow petitioner-plaintiff’s claims for reimbursement.
It is hereby ordered that the judgment insofar as appealed from is unanimously reversed on the law without costs, the petition-complaint is denied in its entirety, and judgment is granted in favor of respondents-defendants as follows:
It is adjudged and declared that section 61 of part D of section 1 of chapter 56 of the Laws of 2012 has not been shown to be unconstitutional (see Matter of County of Chemung v Shah, 28 NY3d 244 [2016]).
Present—Smith, J.P., Carni, Lindley and DeJoseph, JJ.